


SUPPLEMENTAL CONFIRMATION
To:
Plantronics, Inc.
345 Encinal Street
Santa Cruz, California 95060
From:
Goldman, Sachs & Co.
Subject:
Accelerated Stock Buyback
Ref. No:
4165157425
Date:
August 19, 2011



*** Certain information in this Agreement has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“GS&Co.”) and Plantronics, Inc. (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below. This Supplemental Confirmation is a
binding contract between GS&Co. and Counterparty as of the relevant Trade Date
for the Transaction referenced below.
1.    This Supplemental Confirmation supplements, forms part of, and is subject
to the Master Confirmation dated as of May 9, 2011 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.
2.    The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:
Trade Date:
August 19, 2011
Forward Price Adjustment Amount:
*** Certain information in this Agreement has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
Calculation Period Start Date:
August 22, 2011
Scheduled Termination Date:
March 27, 2012
Final Termination Date:
June 27, 2012
First Acceleration Date:
*** Certain information in this Agreement has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
Prepayment Amount:
USD 50,000,000
Prepayment Date:
August 24, 2011
Initial Shares:
1,136,364 Shares; provided that if, in connection with the Transaction, GS&Co.
is unable to borrow or otherwise acquire a number of Shares equal to the Initial
Shares for delivery to Counterparty on the Initial Share Delivery Date, the
Initial Shares delivered on the Initial Share Delivery Date shall be reduced to
such number of Shares that GS&Co. is able to so borrow or otherwise acquire.
Initial Share Delivery Date:
August 24, 2011
Ordinary Dividend Amount:
For any calendar quarter, USD 0.05
Scheduled Ex-Dividend Dates:
November 16, 2011 and February 16, 2012
Termination Price:
*** Certain information in this Agreement has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.
Additional Relevant Days:
The five (5) Exchange Business Days immediately following the Calculation
Period.





--------------------------------------------------------------------------------




3.    Notwithstanding Section 7 of the Master Confirmation, Counterparty may
purchase shares as provided in the repurchase agreement dated as of August 19,
2011 between GS&Co. and Counterparty or any other repurchase agreement
(including, for the avoidance of doubt, any Rule 10b5-1 repurchase agreement)
entered into between GS&Co. and Counterparty from time to time.
4.    Counterparty represents and warrants to GS&Co. that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.
5.    This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.
    
Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Equity Derivatives Documentation Department, facsimile No.
212-428-1980/83.
Yours sincerely,
GOLDMAN, SACHS & CO.


By: ________________________________
Authorized Signatory


Agreed and Accepted By:
Plantronics, Inc.


By:
________________________________

Name:
Title:






